Rev. 5/2017 Prisoner Complaint
                                                                                                F~LED·
                                        United States District Court
                                          Eastern District of North Carolina
                                                  Western Division

                                           caseNo.      9: /O, . . CT- 30~/
                                    (To be filled out by Clerk's Office only)




                                                                                Inmate Number   04-q 31 i7
 (In the space above enter the fall name(s) ofthe p/aintif.ffs).)



                                                                                  COMPLAINT
                                   -against-                                       (Pro Se Prisoner)

                                                                                    Jury Demand?
                                            I
                                                                                        Sfes
  ~d:::bl~,\;, ·J>J~ST                 JOSH            5'\~11"
                                                                                        ONo



 (Jn the space above enter the fall name(s) ofthe defendant(s). Q'you cannot
fit the names ofall ofthe defendants in the space provided, please write
 "see attached" In the spac. above and attach an additional sheet ofpaper
with the fall list ofnames; The names listed In the above caption must be
identical to those contained In Section /Y. Do not include addresses herB.)


                                                       NQTICE


Federal Rule of Civil Procedure 5.2 addresses the privacy ~d security concerns resulting from
public acces~ to electronic court files. Under this rule, papers filed with the court should not
contain: an individu~'s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only. the last
four digits of a social security number; the year of an individual's birth; a minor's initials; and
the last four di 'ts of a financial account number.·




                                                                                                Page1 of_t II




              Case 5:19-ct-03081-D Document 1 Filed 03/26/19 Page 1 of 11
Case 5:19-ct-03081-D Document 1 Filed 03/26/19 Page 2 of 11
Case 5:19-ct-03081-D Document 1 Filed 03/26/19 Page 3 of 11
Case 5:19-ct-03081-D Document 1 Filed 03/26/19 Page 4 of 11
Case 5:19-ct-03081-D Document 1 Filed 03/26/19 Page 5 of 11
Case 5:19-ct-03081-D Document 1 Filed 03/26/19 Page 6 of 11
Case 5:19-ct-03081-D Document 1 Filed 03/26/19 Page 7 of 11
Case 5:19-ct-03081-D Document 1 Filed 03/26/19 Page 8 of 11
Case 5:19-ct-03081-D Document 1 Filed 03/26/19 Page 9 of 11
Case 5:19-ct-03081-D Document 1 Filed 03/26/19 Page 10 of 11
Case 5:19-ct-03081-D Document 1 Filed 03/26/19 Page 11 of 11
